
	
		II
		110th CONGRESS
		2d Session
		S. 3259
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2008
			Mr. Whitehouse (for
			 himself and Mr. Durbin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 11, United States Code, with respect to
		  the priority of certain high cost credit debts.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Credit Fairness
			 Act.
		2.Effects of high cost
			 credit on bankruptcy proceedings
			(a)DefinitionsSection
			 101 of title 11, United States Code, is amended—
				(1)by redesignating
			 paragraph (27B) as paragraph (27C); and
				(2)by inserting
			 after paragraph (27A) the following:
					
						(27B)The term
				high cost consumer credit transaction means an extension of credit
				by a creditor (as defined in section 103 of the Truth in Lending
				Act (15 U.S.C. 1602(f))), resulting in a consumer debt that has an applicable
				annual percentage rate (as determined in accordance with section 107(a) of the
				Truth in Lending Act (15 U.S.C. 1606(a)), and including costs and fees incurred
				in connection with the extension of such credit) that exceeds the lesser
				of—
							(A)the sum of 15
				percent and the yield on United States Treasury securities having a 30-year
				period of maturity; or
							(B)36
				percent.
							.
				(b)SubordinationSection
			 510 of title 11, United States Code, is amended by adding at the end the
			 following:
				
					(d)(1)For the purpose of
				distribution under this title, an allowed claim arising from a high cost
				consumer credit transaction shall be subordinated to all other claims.
						(2)Any lien securing a claim
				subordinated under paragraph (1) shall be transferred to the
				estate.
						.
			3.ExclusionSection 707(b) of title 11, United States
			 Code, is amended by adding at the end the following:
			
				(8)Paragraph (2) shall not apply if the
				debtor's petition resulted from a high cost consumer credit
				transaction.
				.
		
